Exhibit 10.2

 

LOGO [g298825g72b46.jpg]

February 6, 2012

Ms. Deborah Kerr

 

 

 

 

Dear Deborah:

This letter agreement (the “Agreement”) confirms our desire to retain your
employment with Fair Isaac Corporation (the “Company”) as the Company’s
Executive Vice President, Chief Technology Officer and sets out the terms and
conditions of your continued employment with the Company, as follows:

 

Title:

You will continue to serve as the Company’s Executive Vice President, Chief
Technology Officer.

 

Term:

The term of your employment as the Company’s Executive Vice President, Chief
Technology Officer under the terms and conditions of this Agreement shall be for
a period commencing on February 6, 2012 and ending on December 31, 2016 (the
“Initial Term”), unless earlier terminated by either party as provided in this
Agreement. Following the Initial Term, your employment with the Company under
the terms and conditions of this Agreement shall automatically be renewed for
successive one year periods (each a “Renewal Term”) on January 1 of each year,
unless the Company elects not to extend the Term providing you with written
notice at least one hundred and eighty (180) days’ prior to the end of the
Initial Term or any Renewal Term thereof. The period of your employment with the
Company under the terms and conditions of this Agreement (including during the
Initial Term and any Renewal Term) is referred to as the “Term.”

 

Responsibilities:

During your employment hereunder with the Company as Executive Vice President,
Chief Technology Officer you will report to the Company’s Chief Executive
Officer and will be responsible for leading the Company’s information
technology, product development, product management and other functions to which
you may be assigned from time to time by the Chief Executive Officer or his or
her designee. You agree to serve the Company faithfully and to the best of your
ability, and to devote your full working time, attention and efforts to the
business of the Company. You may participate in charitable activities and
personal investment activities to a reasonable extent, and you may serve as a
director of business and civic organizations (and retain compensation from same)
as approved by the Company’s Board of Directors (the “Board”), so long as such
activities and directorships do not interfere with the performance of your
duties and responsibilities to the Company.



--------------------------------------------------------------------------------

Representation:

By accepting your continued employment with the Company under this Agreement and
signing below, you represent and confirm that you are under no contractual or
legal commitments that would prevent you from fulfilling your duties and
responsibilities to the Company as Executive Vice President, Chief Technology
Officer.

 

Initial Base Salary:

During the Term, you will be paid a base salary at the rate of $500,000 per year
for services performed, in accordance with the regular payroll practices of the
Company with annual review by the Committee. Your performance and base salary
will be reviewed by the Committee annually during the first quarter of each
fiscal year and may be adjusted upward from time to time at the discretion of
the Committee, but will not be reduced without your consent during the Term.
After any such increase, the reference to base salary in this Agreement shall
mean such increased amount.

 

Incentive Bonus:

You will participate in the Company’s Management Incentive Plan, as may be
amended by the Committee from time to time (the “MIP”). Under the MIP, for each
full fiscal year of the Company that you are employed during the Term, you will
be eligible for an annual incentive award opportunity payable from 0% to 100%,
with a target award equal to 50%, of your annual base salary at the rate in
effect at the end of such fiscal year, pursuant to the terms and conditions
established by the Committee from time to time. Objectives will be established
during the first quarter of the fiscal year. Any annual incentive bonus earned
for a fiscal year will be paid to you by December 31 of the calendar year in
which such fiscal year ends.

 

Annual Equity:

For each fiscal year of the Company that you are employed during the Term, you
will be eligible for an annual equity grant based on achievement of objectives
established by the Committee, and on such other terms established by the
Committee in its sole discretion. In accordance with the policies and practices
of the Company, some or all of such annual equity grant may be in the form of
restricted stock units, performance share units, or other equity that is an
economic equivalent to an option award. Such equivalency will be determined by
the Company in its sole discretion.

 

Existing Equity:

The option grants and equity-based awards received by you during your employment
with the Company through the date of this Agreement shall continue to be
governed by the terms and conditions set forth in the applicable written stock
option, restricted stock unit, and performance share unit agreements.

 

Benefits:

While employed by the Company during the Term, you (and your eligible
dependents) will be eligible to participate in the employee benefit plans and
programs generally available to other executive officers of the Company, and in
such other employee benefit plans and programs to the extent that you meet the
eligibility requirements for each individual plan or program and subject to the
provisions, rules and regulations applicable to each such plan or program as in
effect from time to time. The plans and programs of the Company may be modified
or terminated by the Company in its discretion.

 

2



--------------------------------------------------------------------------------

Travel and Other Business Expenses:

In performing your responsibilities as Executive Vice President, Chief
Technology Officer you will be required to travel extensively, both within the
United States and internationally. The Company will reimburse you promptly for
all travel and other business expenses incurred by you in connection with the
performance of your duties for the Company, subject to the Company’s normal
business expense and travel policies and procedures. The Company will allow you
to book business class tickets for all work-related domestic and international
travel, subject to the terms and conditions of the Company’s travel policies,
including advance ticket purchase requirements.

 

Vacation:

During your employment with the Company, you will receive vacation time off in
accordance with the policies and practices of the Company. Vacation time shall
be taken at such times so as not to unduly disrupt the operations of the
Company.

 

Office Location:

Your employment will be based at the Company’s offices located in San Diego,
California.

 

Inventions Agreement:

You acknowledge and agree that you continue to be bound by the terms and
conditions of the Proprietary Information and Inventions Agreement or similar
agreement previously signed by you (the “Past PIIA”). In addition, as a
condition of your continued employment under the terms and conditions of this
Agreement and of receiving payments and benefits in accordance with this
Agreement, you agree to sign the enclosed Proprietary Information and Inventions
Agreement (the “New PIIA”), the terms of which are incorporated herein by
reference.

 

Change in Control:

You and the Company will enter into an Amended and Restated Management Agreement
dated as of February 6, 2012 (the “Management Agreement”), the terms of which
are incorporated herein by reference (except that terms defined in the
Management Agreement apply only to the use of such terms in the Management
Agreement, and terms defined in this Agreement apply only to the use of such
terms in this Agreement).

 

Termination:

Either you or the Company may terminate the employment relationship during the
Term or after the Term at any time and for any reason. Upon termination of your
employment by either party for any reason, you will promptly resign any and all
positions you then hold as officer or director of the Company or any of its
affiliates.

 

Severance:

In case of involuntary termination of your employment by the Company without
Cause prior to the end of the Initial Term or prior to the end of any Renewal
Term then in effect or in the case of voluntary resignation of your employment
for Good Reason prior to the end of the Initial Term or prior to the end of any
Renewal Term then in effect (each a “Qualifying Termination”),

 

3



--------------------------------------------------------------------------------

 

the Company will pay you as severance pay an amount equal to one (1) times the
sum of (a) your annual base salary at the rate in effect on your last day of
employment plus (b) the annual incentive bonus last paid to you preceding the
Qualifying Termination. In addition, upon a Qualifying Termination, if you (and,
if applicable, your eligible dependents), complete and return the forms
necessary to elect COBRA continuation coverage to the COBRA administrator for
the group health plan in which you participate at the time of your Qualifying
Termination, then the Company will provide you and your eligible dependents with
COBRA continuation coverage at no cost to you, for a period of twelve (12)
months following the effective date of termination of your employment, provided
you remain eligible for COBRA. This continuation coverage will be provided only
with respect to your base medical, dental, vision and Employee Assistance
Program coverage under the group health plan in which you receive COBRA
continuation coverage (and in Minnesota only, this applies to basic life
insurance coverage), and shall not apply to any medical expense reimbursement
account, dental care plan, vision care plan, or other arrangement for which you
may be entitled to COBRA continuation coverage. To the extent necessary in order
for you to avoid being subject to tax under section 105(h) of the Code (as
defined below) on any payment or reimbursement of group medical, dental or other
group health care expenses made to you or for your benefit pursuant to this
paragraph, the Company shall impute as taxable income to you an amount equal to
the COBRA continuation coverage cost described above.

 

  Payment by the Company of any severance pay or premium reimbursements under
this paragraph will be conditioned upon you (1) signing and not revoking a full
release of all claims against the Company, its affiliates, officers, directors,
employees, agents and assigns, substantially in the form attached to this
Agreement as Exhibit A, and delivering such signed release to the Company within
the period specified in Exhibit A (2) complying with your obligations under the
Past PIIA, the New PIIA or any other agreement between you and the Company then
in effect, (3) cooperating with the Company in the transition of your duties,
and (4) agreeing not to disparage or defame the Company, its affiliates,
officers, directors, employees, agents, assigns, products or services as set
forth in Exhibit A. Subject to your execution and non-revocation of the release
in the form attached hereto as Exhibit A and delivery of such signed release
within forty-five (45) days after your “separation from service” as determined
under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and all notices, rulings and other guidance issued by the
Internal Revenue Service interpreting same (“Section 409A”) and your compliance
with the other conditions identified above, any severance payable to you under
this Agreement will be paid to you in a lump sum on the 70th day following your
“separation from service” as determined under Section 409A; provided, however,
that if your “separation from service” occurs on or before December 31, 2012 any
severance payable to you under this Agreement will be paid to you in a lump sum
on the first day of the seventh month following your “separation from service”
as determined under Section 409A.

 

 

4



--------------------------------------------------------------------------------

  For purposes of this Agreement, “Cause” and “Good Reason” have the following
definitions:

 

  “Cause” means a determination in good faith by the Company of the existence of
one or more of the following: (i) commission by you of any act constituting a
felony; (ii) any intentional and/or willful act of fraud or material dishonesty
by you related to, connected with or otherwise affecting your employment with
the Company, or otherwise likely to cause material harm to the Company or its
reputation; (iii) the willful and/or continued failure, neglect, or refusal by
you to perform in all material respects your duties with the Company as an
employee, officer or director, or to fulfill your fiduciary responsibilities to
the Company, which failure, neglect or refusal has not been cured within fifteen
(15) days after written notice thereof to you from the Company; or (iv) a
material breach by you of the Company’s material policies or codes of conduct or
of your material obligations under the Past PIIA, the New PIIA or other written
agreement signed by you and the Company.

 

  “Good Reason” means any one or more of the following conditions occur without
your prior written consent: (i) a material reduction prior to January 31, 2013
in your authority, duties or responsibilities as Executive Vice President, Chief
Technology & Products Officer, including a material reduction prior to
January 31, 2013 in your budget authority or a requirement that you report to a
corporate officer or employee instead of reporting directly to the CEO of the
Company, provided that a reduction in the size or scope of the Company’s current
or anticipated business, including without limitation a diminution in, or
divesture relating to, the Company’s scoring, application or tools strategy or
business, shall not constitute a material reduction in your authority, duties or
responsibilities under this subsection; (ii) a material reduction in your base
salary, unless such reduction is part of an across-the-board uniformly applied
reduction affecting all senior executives of the Company; (iii) a material
reduction in your annual cash incentive bonus target expressed as a percentage
of base salary, unless such reduction is part of an across-the-board uniformly
applied reduction affecting all senior executives of the Company; (iv) a
requirement that you relocate to an office located fifty (50) or more miles from
your current office location; (v) material breach by the Company of any terms or
conditions of this Agreement; or(vi) the failure of the Company to obtain
agreement from any successor to assume and agree to perform this Agreement,
unless this Agreement is otherwise assumed by any successor by operation of law.
A termination for Good Reason shall not take effect unless the following
provisions are satisfied. You shall notify the Company within ninety (90) days
after the later of the occurrence of the event giving rise to Good Reason or
your learning of such event, specifying such act or acts. The Company shall have
thirty (30) days after such notice has been given to cure such conduct. If the
Company fails to cure such condition, then you shall be entitled to resign for
Good Reason, provided such resignation shall be no later than 180 days after the
occurrence of the event giving rise to your right to so resign.

 

5



--------------------------------------------------------------------------------

 

  In the event of termination of your employment by the Company for Cause,
resignation by you other than for Good Reason, or termination due to your death
or any disability for which you are qualified for benefits under the Company’s
group long-term disability program, the Company’s only obligations hereunder
shall be those obligations set forth immediately below in this paragraph. For
any termination of your employment, you shall be entitled to (i) such
compensation and any benefits (including any vested equity awards) as are earned
by you or accrued or vested through the date of termination of employment, (ii)
reimbursement of your business expenses incurred through the date of
termination, subject to the Company’s normal business expense and travel
policies and procedures; (iii) payments or benefits due to you pursuant to any
applicable plan, policy, arrangement of, or agreement with, the Company or any
of its affiliates; and (iv) your rights under the Indemnification Agreement, the
Company’s (or any successor’s) charter documents or pursuant to applicable law
or to be covered under any applicable directors’ and officers’ insurance
policies.

 

  In the event that you receive any payment or benefit under the Management
Agreement following termination of your employment, you shall not be entitled to
receive a comparable payment or benefit under this Agreement so as to prevent
any duplication of any payments or benefits under this Agreement and the
Management Agreement.

 

Indemnification:

The Company will indemnify you in connection with your duties and
responsibilities for the Company, as set out in the Indemnification Agreement
previously signed by you (the “Indemnification Agreement”).

 

Taxes:

The Company may withhold from any compensation payable to you in connection with
your employment such federal, state and local income and employment taxes as the
Company shall reasonably determine are required to be withheld pursuant to any
applicable law or regulation. You acknowledge and agree that the Company has
made no assurances or representations to you regarding the tax treatment of any
consideration provided for in this Agreement and that the Company has advised
you to obtain your own personal tax advice. Except for any tax amounts withheld
by the Company from the payments or other consideration hereunder and any
employment taxes required to be paid by the Company or any tax liabilities for
you that are the direct result of the Company failing to make payments or to
provide other consideration hereunder in accordance with the terms of this
Agreement, you shall be responsible for payment of any and all taxes owed in
connection with the consideration provided for in this Agreement.

 

No Mitigation/No Offset:

In the event of any termination of your employment, you shall be under no
obligation to seek other employment or otherwise mitigate damages. There shall
be no offset against, or any recoupment of, any amounts, benefits or
entitlements due to you hereunder on account of any remuneration or other
benefit earned or received by you from subsequent employment. As such, Article
13 of the 1992 Long-Term Incentive Plan shall not apply to your awards.

 

6



--------------------------------------------------------------------------------

Binding Nature:

As of the date first written above, this Agreement is intended to bind and inure
to the benefit of and be enforceable by you and the Company and their respective
successors, assigns, heirs, executors and administrators, except you may not
assign your rights or obligations hereunder without the prior written consent of
the Company (provided that if you should die while any payment, benefit or
entitlement is due to you hereunder, such payment, benefit or entitlement shall
be paid to your designated beneficiary, or, if there is no designated
beneficiary, to your estate). In addition, no rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
without your prior written consent, except that such rights or obligations may
be assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and assumes the liabilities, obligations and duties of
the Company under this Agreement, either contractually or as a matter of law.

 

Applicable Law:

This Agreement shall be interpreted and construed in accordance with the laws of
the State of Minnesota.

 

Section 409A:

The parties hereto intend that all payments and benefits to be made or provided
to you will be paid or provided in compliance with all applicable requirements
of Section 409A (as defined above), and the provisions of this Agreement shall
be construed and administered in accordance with and to implement such intent.
In furtherance of the foregoing, the provisions set forth below shall apply
notwithstanding any other provision in this Agreement.

 

  (a) All payments to be made to you hereunder, to the extent they constitute a
deferral of compensation subject to the requirements of Section 409A (after
taking into account all exclusions applicable to such payments under Section
409A), shall be made no later, and shall not be made any earlier, than at the
time or times specified herein or in any applicable plan for such payments to be
made, except as otherwise permitted or required under Section 409A.

 

  (b) The date of your “separation from service”, as defined in Section 409A
(and as determined by applying the default presumptions in Treas. Reg.
§1.409A-1(h)(1)(ii)), shall be treated as the date of your termination of
employment for purposes of determining the time of payment of any amount that
becomes payable to you related to your termination of employment and that is
properly treated as a deferral of compensation subject to Section 409A after
taking into account all exclusions applicable to such payment under Section
409A.

 

 

7



--------------------------------------------------------------------------------

 

  (c) To the extent any payment or delivery otherwise required to be made to you
hereunder on account of your separation from service is properly treated as a
deferral of compensation subject to Section 409A after taking into account all
exclusions applicable to such payment and delivery under Section 409A, and if
you are a “specified employee” under Section 409A at the time of your separation
from service, then such payment and delivery shall not be made prior to the
first business day after the earlier of (i) the expiration of six months from
the date of your separation from service, or (ii) the date of your death (such
first business day, the “Delayed Payment Date”). On the Delayed Payment Date,
there shall be paid or delivered to you or, if you have died, to your estate, in
a single payment or delivery (as applicable) all entitlements so delayed, and in
the case of cash payments, in a single cash lump sum, an amount equal to
aggregate amount of all payments delayed pursuant to the preceding sentence.

 

  (d) In the case of any amounts payable to you under this Agreement that may be
treated as payable in the form of “a series of installment payments”, as defined
in Treas. Reg. §1.409A-2(b)(2)(iii), your right to receive such payments shall
be treated as a right to receive a series of separate payments for purposes of
Treas. Reg. §1.409A-2(b)(2)(iii).

 

  (e) To the extent that the reimbursement of any expenses eligible for
reimbursement or the provision of any in-kind benefits under any provision of
this Agreement would be considered deferred compensation under Section 409A
(after taking into account all exclusions applicable to such reimbursements and
benefits under Section 409A): (i) reimbursement of any such expense shall be
made by the Company as soon as practicable after such expense has been incurred,
but in any event no later than December 31st of the year following the year in
which you incur such expense; (ii) the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, during any calendar year
shall not affect the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, in any calendar year; and (iii) your right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

Section 280G:

Section 3 of the Management Agreement is incorporated in full into this
Agreement and shall apply to any payment, benefit or entitlement paid or
provided to you (or to be paid or so provided) hereunder or otherwise as if such
payment, benefit or entitlement had been paid under the Management Agreement.

 

Notices:

Any notice, request or other communication required under this Agreement shall
be in writing and shall be deemed to have been given (i) when delivered
personally, or (ii) two days after having been sent by a recognized

 

8



--------------------------------------------------------------------------------

 

 

courier, provided written acknowledgement of receipt is obtained. Any such
notices, requests or other communications shall be given to the Company, at Fair
Isaac Corporation, Attn: General Counsel, 901 Marquette Avenue, Suite 3200,
Minneapolis, MN 55402, and to you at your home address in the Company’s files
(or to any other address the party provides in accordance with this notice
provision).

 

Entire Agreement:

This Agreement, the Past PIIA, the New PIIA, the Indemnification Agreement and
the Management Agreement constitute the entire agreement between the parties
with respect to the subject matter hereto, and supersede all prior discussions,
agreements and negotiations between you and the Company with respect to the
subject matter hereof. For avoidance of doubt, you acknowledge that the previous
letter agreement between you and the Company dated January 12, 2009 expired by
its terms. No amendment or modification of this Agreement will be effective
unless made in writing and signed by you and an authorized officer or director
of the Company. Any waiver of this Agreement will only be effective if signed by
the party against whom the waiver is being enforced (which in the case of the
Company shall be an authorized officer or director). No waiver by any party of
any breach of any condition or provision of this Agreement shall be deemed a
waiver of any similar or dissimilar condition or provision at the same or any
prior or subsequent time.

[signature page follows]

 

9



--------------------------------------------------------------------------------

If you have any questions about the terms of this Agreement, please contact
Richard Deal.

Sincerely,

/s/ William J. Lansing

William J. Lansing

President and Chief Executive Officer

Enclosures

 

•  

Form of Release attached hereto as Exhibit A

 

•  

Amended and Restated Management Agreement

 

•  

New Proprietary Information and Inventions Agreement

 

•  

Indemnification Agreement

I accept and agree to the terms and conditions of employment with Fair Isaac
Corporation as set forth above.

 

/s/ Deborah Kerr       2/10/12 Deborah Kerr       Dated

 

10



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE BY DEBORAH KERR

Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

 

  A. I, me, and my include both me (Deborah Kerr) and anyone who has or obtains
any legal rights or claims through me.

 

  B. FICO means Fair Isaac Corporation, any company related to Fair Isaac
Corporation in the present or past (including without limitation, its
predecessors, parents, subsidiaries, affiliates, joint venture partners, and
divisions), and any successors of Fair Isaac Corporation.

 

  C. Company means FICO; the present and past officers, directors, committees,
shareholders, and employees of FICO; any company providing insurance to FICO in
the present or past; the present and past employee benefit plans sponsored or
maintained by FICO (other than multiemployer plans) and the present and past
fiduciaries of such plans; the attorneys for FIC; and anyone who acted on behalf
of FICO or on instructions from FICO.

 

  D. Agreement means the letter agreement between me and FICO dated February 6,
2012, including all of the documents attached to such agreement.

 

  E. My Claims mean all of my rights that I now have to any relief of any kind
from the Company, whether I now know about such rights or not, including without
limitation:

 

  1. all claims arising out of or relating to my employment with FICO or the
termination of that employment;

 

  2. all claims arising out of or relating to the statements, actions, or
omissions of the Company;

 

  3. all claims for any alleged unlawful discrimination, harassment, retaliation
or reprisal, or other alleged unlawful practices arising under the laws of the
United States or any other country or of any state, province, municipality, or
other unit of government, including without limitation, claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, 42 U.S.C. §
1981, the Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Minnesota Human Rights Act, the Genetic
Information Nondiscrimination Act, the Fair Credit Reporting Act, the California
Fair Employment and Housing Act, the Minneapolis Civil Rights Ordinance, and
workers’ compensation non-interference or non-retaliation statutes (such as
Minn. Stat. § 176.82);



--------------------------------------------------------------------------------

  4. all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

 

  5. all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay
and paid time off, perquisites, and expense reimbursements;

 

  6. all rights I have under California Civil Code section 1542, which states
that: “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor;”

 

  7. all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and

 

  8. all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any rights I may have to indemnification from FICO as a current or former
officer, director or employee of FICO, including pursuant to the Indemnification
Agreement (as defined in the Agreement); any claims for payments, entitlements
or benefits due me under the Agreement or the Management Agreement (as defined
in the Agreement), if applicable, subject to any terms or conditions under the
Agreement or the Management Agreement, if applicable; or any claims I may have
for earned and accrued benefits under any employee benefit plan sponsored by the
Company in which I am a participant as of the date of termination of my
employment with FICO or pursuant to any long-term incentive or equity plan or
award agreement

Consideration. I am entering into this Release in consideration of FICO’s
obligations to provide me certain severance benefits as specified in the
Agreement. I will receive consideration from FICO as set forth in the Agreement
if I sign and do not rescind this Release as provided below. I understand and
acknowledge that I would not be entitled to the consideration under the
Agreement if I did not sign this Release. The consideration is in addition to
anything of value that I would be entitled to receive from FICO if I did not
sign this Release or if I rescinded this Release. I acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date of this Release) by virtue of any employment by the Company.

 

2



--------------------------------------------------------------------------------

Agreement to Release My Claims. In exchange for the consideration described in
the Agreement, I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.

Cooperation. Upon the reasonable request of the Company, I agree that I will
(i) timely execute and deliver such acknowledgements, instruments, certificates,
and other ministerial documents (including without limitation, certification as
to specific actions performed by me in my capacity as an officer of the Company)
as may be necessary or appropriate to formalize and complete the applicable
corporate records; (ii) reasonably consult with the Company regarding business
matters that I was involved with while employed by the Company; and (iii) be
reasonably available, with or without subpoena, to be interviewed, review
documents or things, give depositions, testify, or engage in other reasonable
activities in connection with any litigation or investigation, with respect to
matters that I may have knowledge of by virtue of my employment by or service to
the Company. In performing my obligations under this paragraph to testify or
otherwise provide information, I will honestly, truthfully, forthrightly, and
completely provide the information requested, volunteer pertinent information
and turn over to the Company all relevant documents which are or may come into
my possession.

My Continuing Obligations. I understand and acknowledge that I must comply with
all of my post-employment obligations under the Agreement and under the
Proprietary Information and Inventions Agreement dated February 6, 2012. I will
not defame or disparage the reputation, character, image, products, or services
of FICO, or the reputation or character of FICO’s directors, officers, employees
and agents, and I will refrain from making public comment about the Company
except upon the express written consent of an officer of FICO or if required by
law or by any court with actual or apparent jurisdiction.

Additional Agreements and Understandings. Even though FICO will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so (or waived my right to do so). My decision
whether to sign this Release is my own voluntary decision made with full
knowledge that the Company has advised me to consult with an attorney.

Period to Consider the Release. I understand that I have at least 21 days from
the date I received this Release (or at least 21 days after the last day of my
employment with FICO, if later) to consider whether I wish to sign this Release.
If I sign this Release before the end of the 21-day period, it will be my
voluntary decision to do so because I have decided that I do not need any
additional time to decide whether to sign this Release. I understand and agree
that if I sign this Release prior to my last day of employment with FICO it will
not be valid and FICO will not be obligated to provide the consideration
described in the Release.

My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it. I understand
that if I rescind this Release FICO will not be obligated to provide the
consideration described in the Release.

 

3



--------------------------------------------------------------------------------

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FICO
by hand or by mail within 45 days after my separation from service date. To
rescind my acceptance, I must deliver a written, signed statement that I rescind
my acceptance to FICO by hand or by mail within the 15-day rescission period.
All deliveries must be made to FICO at the following address:

Senior Vice President of Human Resources

Fair Isaac Corporation

901 Marquette Avenue

Suite 3200

Minneapolis, MN 55402

If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to FICO at the
address stated above.

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims. I agree that the
provisions of this Release may not be amended, waived, changed or modified
except by an instrument in writing signed by an authorized representative of
FICO and by me.

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FICO. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FICO be paid to any other person are
now in effect.

I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

 

    Dated:                                                                      
                                                       Deborah Kerr      

 

 

4